COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Jill Kathryn Arno Peterson

Appellate case number:    01-18-01029-CV

Trial court case number: 2018-43305

Trial court:              280th District Court of Harris County

       Relator Jill Kathryn Arno Peterson filed a petition for writ of mandamus on November 19,
2018. Today, relator filed a motion for emergency relief.
       The court requests that real party in interest Donald Jonathan Peterson file a response to
the emergency motion by Wednesday, November 21, 2018, at noon.
       It is so ORDERED.

Judge’s signature: __/s/ Michael Massengale_______
                    Acting individually  Acting for the Court


Date: __November 20, 2018____